Citation Nr: 0619665	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-08 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
genu recurvatum of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The appellant had active duty service from December 1955 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision 
rendered by the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  This case was previously before 
the Board in June 2004, at which time it was remanded to the 
Agency of Original Jurisdiction (AOJ) for additional 
development.  The case has since been returned to the Board 
for appellate review.

For the reasons set forth below, this appeal is being 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In response to clarification letter sent to you by the Board, 
you indicated that you desire a hearing before a Veterans Law 
Judge at the San Juan Regional Office.  As the Board finds 
your request for a hearing proper and timely, the case must 
be remanded to the AOJ for scheduling of such hearing.

Accordingly, the case is REMANDED for the following action:

1.  The veteran shall be afforded the 
opportunity to appear at a Board hearing 
before a Veterans Law Judge sitting at the 
Regional Office in San Juan, Puerto Rico.  

2.  The hearing shall be scheduled and 
conducted at the AOJ in accordance with 
38 C.F.R. § 19.75 and 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



